Title: To John Adams from Richard Rush, 30 November 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington: November 30 1813

I had hoped that this letter would have shaped itself by some of the agreeable topicks touched in your two most agreeable favors of the 5th and 20th; the former of which my better half has put into one of her own drawers claiming it as her own property and desiring her most dutiful compliments and acknowledgements for the handsome things said of her; and the latter of which I received yesterday, with Judge Tuckers letter enclosed. But, since yesterday, the news of the abortions in the north, to give them no worse term, have filled me with nothing but disappointment, regret, chagrin, and vexation, so that I can scarcely think of any thing else.
The belief here was decided and universal that Wilkinson would succeed. His army was known to be overloaded with supplies or at least with the means of obtaining them, anxious for battle, very well off for discipline, and to this moment is still believed to be largely superior in numbers to any forces of like quality that could have been brought to oppose it. Government has not yet, that I know of, received a word of intelligence to account for the failure, and can do nothing more than express its surprise, its regrets, and its conjectures.
In the meantime, Sir, you who have lived so much longer than I, and than most of us in our country, and observed and reflected so much more widely, and are always so ready with your recollections of history, philosophy and politicks as applicable to all that is going on in the world below you, must favor me with a line of consolation. The cause is certainly as just as ever although Montreal is not ours. We have achieved wonders already, to be sure, in the present autumn; but the excitement for Montreal was so prodigious that I fear the effect of disappointment upon the publick sentiment, particularly in New England. It is, indeed, a horrible disappointment.
I think more and more of what you told me in one of your letters of Marlborough’s speech to Tallard, about the hundred, and hundred and one, blunders. Even this, Sir, is some consolation to me. A colonel in the imperial service once told Count Strahenburgh that the emperor had made him a general. He has nominated you a general, said the count, but I defy him to make you one. After all, how difficult a thing does it seem to find a general? Frederick was perhaps the only one in his army. The French brought not one that I recollect in the field against him, though they have lately made them fast enough. In running through our revolutionary history, which I have lately been doing, it seems to me as if the whole seven years contest produced but two or three commanders of genius to our armies. The English for twenty years, though fighting all the while, have had nobody but Wellington; and their blunders and discomfitures in trying to reduce Canada in the old French war were at least equal to any thing ours have been lately, if not greater. They lasted four years; ours only two as yet.
Count Saxe said the first of all military qualifications was valor; the second ambition; and the third health. Wilkinson, to say nothing further, has, by all accounts, been deficient in the third this campaign; and it remains for us to hear how far this may have prevented his giving activity to the other two, both of which he is generally imagined to possess. But I more than all fear, though nothing is now known, that the failure has grown out of other causes; and that a fine army, full of zeal, full of courage, with plenty of powder and ball, and a legion of boats at its beck, has been suddenly sneaked into quarters through some miserable squabbles between the two generals, in which perhaps Hampton will turn out to be most in fault. But how this, should it prove the case, will incense, and justly incense the nation.
I cannot conclude without desiring to offer my own, and my rib’s, most respectful compliments to Mrs Adams. In refering again to the letter of the fifth and the Lady Hamilton, it contains, undoubtedly, the best explanation and defence of the fact of aristocracy I have ever seen, or than could possibly be put, into the same compass.
I have room to add nothing but my respectful and constant attachment.

Richard Rush.